DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 12/16/2021, to the Non-Final Office Action mailed on 09/16/2021. 
Claims 40, 41, 55, 56, 58 are amended. Claims 40-59 are pending and addressed below. 











Claim Rejections - 35 USC § 103
Claims 40-44, 46-51 and 53-59 are rejected under 35 U.S.C. 103 as being unpatentable over Strom Magnus et al (US 20200267670, priority date 09282017), hereinafter Strom, in view of NPL (QUALCOMM, R1-1720417 "Efficient monitoring of DL control channels", November 27th - December 1st, 2017), hereinafter NPL-Q.

Regarding claims 40, 55, 58 and 59, Strom teaches, a time-and-frequency synchronization method for a terminal / for a network device / a terminal device / a network device, comprising:
 receiving/transmitting a physical signal for time-and-frequency synchronization from a network device, subsequent to determining that the terminal in an idle state or a Discontinuous Reception (DRX) state needs to be woken up to receive a downlink signal (Strom: [146]-[147], teaching receiving configurable synchronization signal, transmitted from the network, to time-frequency synchronize with the network, when waking up from sleep mode in DRX. [0101] “The configurable synchronization signal may be a physical signal”),
and performing time-and-frequency synchronization in accordance with the physical signal (Strom: Fig. 4, 404, Fig. 7, [162] teaching performing synchronization according to the received configurable synchronization signal).
Strom does not expressly teach, wherein the determining that the terminal in the idle state or the DRX state needs to be woken up to receive the downlink signal comprises: in the case that a Wake-Up Signal (WUS) for waking up the terminal to receive the downlink signal has been received from the network device, determining that the terminal in the idle state or the DRX state needs to be woken up to receive the downlink signal.
, wherein the determining that the terminal in the idle state or the DRX state needs to be woken up to receive the downlink signal comprises: in the case that a Wake-Up Signal (WUS) for waking up the terminal to receive the downlink signal has been received from the network device, determining that the terminal in the idle state or the DRX state needs to be woken up to receive the downlink signal (NPL-Q: Ch.2 Figs. 1, 2, 3, Page 2 lines 2-5, Ch. 3 page 4 lines 12-13, teaches WUS is received to signal wake up and then the synchronization is performed based on existing synchronization signals or any other DL reference signals, before receiving a paging message (i.e. a downlink signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Storm’s method to include that a WUS is received to wake up the receiver.
This would have been obvious because it would motivate one of ordinary skill in the art to provide efficient monitoring of DL control channels to achieve power saving (NPL-Q: Title and Introduction).
Regarding claims 58 and 59, Strom further teaches, a terminal device, comprising a processor, a memory (Strom: Fig. 9, Processor, Memory) / a network device, comprising a processor, a memory (Strom: Fig. 8, Processor, Memory).
Regarding claims 41 and 56, Strom, in view of NPL-Q, teaches the methods, as outlined in the rejection of claims 40 and 55.
Strom further teaches, wherein the determining that the terminal in the idle state or the DRX state needs to be woken up to receive the downlink signal further comprises: 
in the case that a Go-To-Sleep (GTS) signal for indicating the terminal to be maintained in a sleep state has not been received at a predetermined time, determining that the terminal in the idle state or the DRX state needs to be woken up to receive the downlink signal (Strom: [85], teaching GTS to keep the UE in sleep).
Regarding claims 42 and 57, Strom, in view of NPL-Q, teaches the methods, as outlined in the rejection of claims 40 and 56.
Strom further teaches, wherein prior to preforming the time-and-frequency synchronization in accordance with the physical signal, the time-and-frequency synchronization method further comprises: 
determining a sequence of the received physical signal (Storm: [101], teaching configurable synchronization signal uses Zadoff-Chu (ZC) or m-sequence).
Regarding claim 43, Strom, in view of NPL-Q, teaches the method, as outlined in the rejection of claim 42.
Strom further teaches, wherein the sequence of the physical signal is one of a Gold sequence, an m sequence, Zadoff-chu (ZC) sequence and a Computer Generated Sequence (CGS) (Strom: [101] “The sequence may comprise at least one of a Zadoff-Chu sequence and a maximum length sequence (MLS) or m-sequence”. This satisfies “one of” criteria of the claim).
Regarding claim 44, Strom, in view of NPL-Q, teaches the method, as outlined in the rejection of claim 42.
Strom further teaches, wherein the determining the sequence of the physical signal comprises: determining the sequence of the physical signal in accordance with at least one of a cell Identity (ID), a terminal ID and a group ID of a User Equipment (UE) group to which the terminal belongs (Strom: [79], [118], teaching configurable synchronization signals can be cell-specific by using cell-id in the sequence. This satisfies “one of” and “or” criteria of the claim), or 
determining the sequence of the physical signal in accordance with an ID configured by the network device.
Regarding claim 46, Strom, in view of NPL-Q, teaches the method, as outlined in the rejection of claim 41.
Strom further teaches, wherein the receiving the physical signal from the network device comprises: 
acquiring configuration information about the physical signal, and receiving the physical signal from the network device in accordance with the configuration information (Storm: Fig. 3, 302, 304; Fig. 4, 402, 404, teaching UE acquires the configuration of the configurable synchronization signal from the base station and receives the signal according to the configuration).
Regarding claim 47, Strom, in view of NPL-Q, teaches the method, as outlined in the rejection of claim 46.
Strom further teaches, wherein the acquiring the configuration information about the physical signal comprises: 4receiving the configuration information about the physical signal transmitted by the network device (Strom: Fig. 4, 402, teaching UE receives the configuration from a radio access node. This satisfies “or” criteria of the claim), or 
acquiring predefined configuration information about the physical signal. 
Regarding claim 48, Strom, in view of NPL-Q, teaches the method, as outlined in the rejection of claim 47.
Strom further teaches, wherein the receiving the configuration information about the physical signal transmitted by the network device comprises: 
receiving the configuration information about the physical signal transmitted by the network device through RRC signaling (Strom: [80] teaching configuration of the synchronization signal is sent through RRC. This satisfies “or” criteria of the claim), or the WUS.
Regarding claim 49, Strom, in view of NPL-Q, teaches the method, as outlined in the rejection of claim 46.
Strom further teaches, wherein the configuration information comprises a time-frequency resource position of the physical signal, and the time-frequency resource position comprises at least one of a time-frequency resource position occupied by the physical signal within an occupied radio frame and a time-frequency resource occupied by the physical signal within an occupied slot (Storm: [19], [83], teaches the synchronization signal is defined in terms of time and frequency resource, and radio resources are structured in frame, slot etc., ).
Regarding claim 50, Strom, in view of NPL-Q, teaches the method, as outlined in the rejection of claim 49.
Strom further teaches, wherein the acquiring the configuration information about the physical signal comprises: 
determining the time-frequency resource position occupied by the physical signal within the occupied radio frame in accordance with transmission time of the WUS and a time offset T1, where 0≤T1≤T0, and T0 represents a time interval between a start time position of the WUS and a start time position of a Paging Opportunity (PO)/DRX On Duration; or 
determining the time-frequency resource position occupied by the physical signal within the occupied radio frame in accordance with the start time position of the PO/DRX On Duration and a time offset T2, where 0≤T2≤T0, and T0 represents a time interval between a start time position of the WUS and the start time position of the PO/DRX On Duration; or 
determining the time-frequency resource position occupied by the physical signal within the occupied radio frame in accordance with at least one of the cell ID, the terminal ID and the group ID of the UE group to which the terminal belongs (Storm: [19], [79], [118] teaching T-F configuration of the synchronization signal can be cell-specific, and can be in accordance with cell ID. This satisfies “or” criteria of the claim).
Regarding claim 51, Strom, in view of NPL-Q, teaches the method, as outlined in the rejection of claim 50.
Strom further teaches, wherein T1 or T2 is predefined, or configured by the network device (Strom: Figs. 6A,6B,6C, 7; [158], teaching configuration parameters defining transmission pattern of the synchronization signal, in accordance with WUS and DRX, are sent from the base station. T1 and T2 are understood and interpreted, in light of the specification, by the examiner as transmission pattern of the Synch signal with respect to WUS and DRX. This satisfies “or” criteria of the claim).
Regarding claim 53, Strom, in view of NPL-Q, teaches the method, as outlined in the rejection of claim 49.
Strom further teaches, wherein the acquiring the configuration information about the physical signal comprises: 
determining the time-frequency resource position occupied by the physical signal within the occupied slot in accordance with at least one of the cell ID, the terminal ID and the group ID of the UE group to which the terminal belongs (Storm: [19], [79], [118] teaching T-F configuration of the synchronization signal can be cell-specific, and can be in accordance with cell ID).
Regarding claim 54, Strom, in view of NPL-Q, teaches the method, as outlined in the rejection of claim 40.
Strom further teaches, wherein subsequent to receiving the physical signal from the network device, the time-and-frequency synchronization method further comprises: 
performing Radio Resource Management (RRM) measurement in accordance with the physical signal (Storm: [77], teaching RRM measurement can be done with the configurable synchronization signal).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Storm in view of NPL-Q, as applied to claim 40 above, and further in view of KIM Hakseong et al (US20170171690), hereinafter Kim.
Regarding claim 45, Strom, in view of NPL-Q, teaches the method, as outlined in the rejection of claim 44.
Strom and NPL-Q do not expressly teach, wherein the terminal ID is determined in accordance with at least one of an International Mobile Subscriber Identity (IMSI) and an International Mobile Equipment Identity (IMEI) of the terminal, and/or the group ID of the UE group to which the terminal belongs is determined in accordance with at least one of an IMSI and an IMEI of each terminal belonging to the UE group.
However, in the same field of endeavor, Kim teaches, wherein the terminal ID is determined in accordance with at least one of an International Mobile Subscriber Identity (IMSI) and an International Mobile Equipment Identity (IMEI) of the terminal (KIM: “the sequence of the synchronization signal/demodulation reference signal may be generated based on the UE ID.”. Kim teaches sequence of the synchronization signal (the physical signal) may be based on UE ID. As Kim’s disclosure is related to the wireless cellular system based on 3GPP (see Fig. 2), UE in 3GPP system is known in the art to be identified by IMSI/TMSI/IMEI. This satisfies “one of” and “or” criteria of the claim), and/or the group ID of the UE group to which the terminal belongs is determined in accordance with at least one of an IMSI and an IMEI of each terminal belonging to the UE group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Storm and NPL-Q’s method to include that the terminal ID is determined in accordance with at least one of an International Mobile Subscriber Identity (IMSI) and an International Mobile Equipment Identity (IMEI) of the terminal.
(KIM: [2], [4]).

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Storm in view of NPL-Q, as applied to claim 40 above, and further, in view of XU Lixiang et al (US20170230935), hereinafter Xu.
Regarding claim 52, Strom, in view of NPL-Q, teaches the method, as outlined in the rejection of claim 51.
Strom further teaches, receiving T1 or T2, which are configured by the network device in accordance with the processing capability level (Strom: [160] teaching synchronization signal configuration, which includes time related configuration, is affected by the high paging period of a UE).
Strom and NPL-Q do not expressly teach, further comprising: reporting a processing capability level for DRX or paging reception to the network device.
However, in the same field of endeavor, Xu teaches, reporting a processing capability level for DRX or paging reception to the network device (XU: [22]-[23] UE reporting paging capability to the base station).

This would have been obvious because it would motivate one of ordinary skill in the art to provide a radio communication method in order to support access and paging of a low complexity UE (Xu: [1]).

Response to Arguments
Applicant’s arguments filed on 12/26/2021 with respect to amended claim 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BHATTAD U.S. Publication No. 20180332549 - SYNCHRONIZATION CHANNEL FOR A WAKE-UP RECEIVER (WUR) IN A COMMUNICATION DEVICE.
Zhang U.S. Publication No. 20200145921 - WAKE UP SIGNALS OPERATION.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/M. B. C./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472